The plaintiff in error, hereinafter called defendant, was convicted in the district court of Jefferson county of robbery with firearms, and his punishment fixed at imprisonment in the state penitentiary for a term of 30 years.
Pending the determination of said appeal, plaintiff in error was enlarged on an appeal bond at $15,000, and on the 11th of January, 1933, he participated in the attempted robbery of a bank at Carmine, Tex., and in such attempt was killed. The state admits the death, but has moved for a dismissal of the appeal and forfeiture of the bail bond for the reason that the terms of the bond were violated prior to the death of defendant.
In a criminal action, the purpose of the proceeding being to punish defendant in person, the action must necessarily abate upon his death. It is therefore adjudged and ordered that said action do abate, and that the cause be remanded to the district court of Jefferson county, with directions to enter its appropriate order to that effect.
DAVENPORT and CHAPPELL, JJ., concur.